Exhibit GREENLIGHT CAPITAL RE, LTD. RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, 2009 Year Ended December 31, 2008 Year Ended December 31, 2007 Year Ended December 31, 2006 Year Ended December 31, 2005 Period from July 13, 2004 to December 31, 2004 (US$ thousands) Earnings: Income before income taxes and non-controlling interest 28,215 (120,904 ) 35,325 56,999 26,265 6,775 Add: fixed charges 1,639 13,945 3,955 2,282 530 108 Earnings available for fixed charges 29,854 (106,959 ) 39,280 59,281 26,795 6,883 Fixed charges: Assumed interest component of rent expense (1) 71 32 30 30 12 - Interest expense 1,568 13,913 3,925 2,252 518 108 Total fixed charges 1,639 13,945 3,955 2,282 530 108 Preferred share dividends - Total fixed charges and preferred share dividends 1,639 13,945 3,955 2,282 530 108 Ratio of earnings to fixed charges 18.22 -7.67 9.93 25.98 50.53 63.73 Ratio of earnings to fixed charges and preferred share dividends 18.22 -7.67 9.93 25.98 50.53 63.73 (1) 33.3% of rental expense represents a reasonable approximation of the interest factor
